Citation Nr: 1740246	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder NOS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1980 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in May 2013.  A transcript of that hearing is of record.

The Board remanded this matter in May 2014, October 2015, and June 2016.  Then, in a December 2016 decision, the Board denied the Veteran's claim of service connection for an acquired psychiatric disorder.  Dissatisfied with this decision, the Veteran filed a timely appeal to the Court of Veterans Claims (Court).  Pursuant to a July 2017 Joint Motion for Remand (JMR), the Court issued an Order (also dated July 2017) that vacated and remanded the Board's December 2016 decision that denied service connection for an acquired psychiatric disorder.

The Veteran originally claimed service connection for major depressive disorder and posttraumatic stress disorder (PTSD).  See March 2010 application for benefits.  In a January 2016 statement, he clarified that he is seeking service connection for major depression and anxiety.  With regard to PTSD, he stated that he previously withdrew that aspect of the claim.  The Board further notes that while the record shows a diagnosis of PTSD, this diagnosis has been connected to civilian trauma in 2006 and not to an event in service.  Based on this, the Board has recharacterized the issue on appeal to more accurately reflect the claimed disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his claimed psychiatric disability is related to his duties in service on funeral detail.  In an April 2010 statement, the Veteran indicated that, during the time of his funeral detail service, he went through a period of major depressive disorder, adding that he still experiences symptoms of depression.  See also May 2013 Board hearing transcript at 3 (in LCM).  In a May 2010 statement, a fellow service member indicated that he and the Veteran served together on funeral detail from August 1982 to October 1982, that their duties required them to change clothes in the area where the deceased bodies were located, and that this caused fear and occasional panic attacks in the Veteran.  He also stated that the Veteran was reassigned to other duties after three months.  In a July 2010 statement, another service member stated that he was the Veteran's roommate during the period in which the Veteran was on funeral detail and that he noticed signs and symptoms of fatigue, lack of energy, isolation, and sadness during that time.  At the May 2013 Board hearing (transcript in Virtual VA), the Veteran's spouse testified to his description of the effects that his in-service funeral detail had on him, his attempts to self-medicate, and why he did not seek help sooner.  

The Board further notes that the Veteran has also attributed his current mental health disability to service in the Korea DMZ.  See March 2011 substantive appeal.  

In June 2016, the Board remanded for a VA addendum opinion.  The requested addendum opinion was provided in July 2016.  The examiner stated that she had significant concerns related to the credibility of the Veteran's self-reporting.  She noted that psychological testing results throughout the appeal period have been strongly suggestive of over-reporting and/or feigning mental illness.  She explained that such credibility concerns complicated the ability of any examiner to reliably or accurately comment on the nature and etiology of the Veteran's claimed disability.  The examiner highlighted the fact that, prior to 2010 (and prior to initiating the present claim), the Veteran reported an onset of mental health symptoms in 2006 after he experienced a traumatic event as a civilian.  Significantly, the examiner indicated that there was no evidence of a realistic link between the Veteran's 2006 symptoms and his military service.  The examiner further stated that the Veteran has a significant history of drug and alcohol use, which is commonly associated with the creation of anxiety and depressive symptoms.  As such, the examiner opined that it is likely that at least a portion of the Veteran's reported symptoms of anxiety and depression are attributable to his substance abuse.  Moreover, the examiner opined that it is highly likely that all the Veteran's reported mental health symptoms have been related to post-military life stressors/trauma and his pattern of substance abuse.  The examiner stated that she could not find any evidence to corroborate the Veteran's statements linking his current symptoms to service.  Furthermore, she explained that it is highly unlikely that a person would develop mental health symptoms more than 20 years after a stressor, even in the case of delayed-onset PTSD.  In sum, the examiner opined that is significantly less likely than not that the Veteran's current mental health symptoms are related to his military service.

The July 2016 VA examiner stated that she reviewed the Veteran's lay statement.  However, there is no indication that the examiner reviewed and considered the lay evidence from the Veteran's spouse, as requested by the Board in prior remands.  Therefore, an adequate opinion is  not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board also notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For these reasons, another remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed mental health disability.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Identify any current mental health diagnoses.  Please note that VA treatment records and two prior VA examinations show diagnoses of major depressive disorder and anxiety.  

(b)  For any current mental health disability that the examiner finds to have been present at any time since March 2010 (date of the claim), the examiner is asked to provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that is related to service.

The examiner must consider the lay evidence of record, to include lay statements from the Veteran, his spouse, and a fellow service-member.  In particular, the examiner should address the Veteran's assertion that he experienced depression during a period in which he served on funeral detail and that he has had symptoms of depression since then.  See April 2010 statement from Veteran and supporting statements from fellow service member; testimony from the Veteran and his spouse during the May 2013 Board hearing (transcript in LCM).  Please also consider the Veteran's contention that his mental health disability is related to service in Korea along the DMZ.  See March 2011 substantive appeal. 

The examiner must provide a comprehensive rationale for any opinion offered.  This rationale must show adequate consideration of all pertinent lay or medical evidence.  If an opinion cannot be offered without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 6).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




